The opinion of the court was delivered by
Hebakd, J.
The defendant objects to the auditor’s report for want of original jurisdiction in the county court. But this objection is obviated by the account itself, which shows a jurisdiction. If the plaintiffs are entitled to recover the balance which they claim, then their whole account being for more than one hundred dollars gives the county court jurisdiction.
The defendant also objects to the subject matter of the claim, as not being the proper subject of the book action. But we see but little foundation for this objection. The charge is for money received upon an order. It has long since been settled that money might be charged and recovered on book, and it matters little of whom it was received, if it was the plaintiffs’ money ; the right to recover must depend upon the showing before the auditor.
But the main point that has been relied on is, whether the plaintiffs had a right to make this charge to the defendant; and this must depend upon the facts found by the auditor; and if these facts are found upon competent testimony, the finding of the auditor is conclusive. The auditor has found that the defendant contracted for the transporting the starch, — that the defendant called for the pay, — that the order was drawn and delivered to the defendant, and at his request made payable to Mr. Shedd. From all this it appears that the defendant was the principal in the business, and that what Shedd did was in a subordinate capacity, and that he only seconded and carried into effect the directions and arrangements of the de*550fendant, — and the auditor has also found that the plaintiff’s refused to have any thing to do with Shedd.
The defendant also objects to the report on the ground that it details the testimony, and not the facts found. If this were so, it would be a good reason for recommitting the report to the auditor to find the facts which- must govern the case. The auditor has not found in express terms that Shedd was the agent of the defendant; and we think the county court would have been justified in rejecting the report for that reason. But as the report was not rejected, and as the auditor has found such facts as constitute an agency, it is not necessary now to recommit it. In that respect the county court were at liberty to exercise a discretion which does not belong to this court.
There being no error in law in accepting the report, the judgment of the county court is affirmed.